UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): November 19, 2015 Bryn Mawr Bank Corporation (Exact Name of Registrant as specified in its charter) Pennsylvania 001-35746 23-2434506 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 801 Lancaster Avenue Bryn Mawr, PA 19010 (Address of Principal Executive Offices and Zip Code) Registrant’s telephone number, including area code: 610-525-1700 None (Former name or former address, if changed since last report) Check the appropriate box below if the form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instructions A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01 Other Events. On October 19, 2015, Bryn Mawr Bank Corporation (the “Corporation”) issued a press release announcing a two-week extension of its previously announced offer (“Exchange Offer”) to exchange up to $30,000,000 aggregate principal amount of its 4.75% Fixed-To-Floating Rate Subordinated Notes due 2025, which have been registered under the Securities Act of 1933, as amended, for an equal principal amount of its outstanding unregistered 4.75% Fixed-To-Floating Rate Subordinated Notes due 2025. The Exchange Offer, previously scheduled to expire at 5:00 p.m., New York City time, on November 19, 2015, will now expire at 5:00 p.m., New York City time, on December 3, 2015, unless further extended by the Corporation . A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit99.1 – Press Release SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. BRYN MAWR BANK CORPORATION By: /s/ Francis J. Leto Name: Francis J. Leto Title: President and Chief Executive Officer Date: November 19, 2015 EXHIBIT INDEX Exhibit Description Press Release
